OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Petitioners instituted these two proceedings, consolidated for appeal by the Appellate Division, to challenge certain regulations of respondent Superintendent of Insurance. On this appeal the only issue submitted is whether *994respondent lawfully exercised his rule-making powers in promulgating 11 NYCRR 185.10 (d) (1-3) which provides for the allocation of dividends earned on credit life insurance policies. The regulation should be annulled for the reasons stated in the memorandum decision of Justice Edward J. Greenfield in Matter of Mazgulski v Lewis (118 Misc 2d 600).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Simons and Kaye concur; Judge Meyer taking no part.
Order affirmed, with costs, in a memorandum.